      Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 1 of 40




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


JAMES BURRESS                            )
                                         )
                                         )
                Plaintiff,               )
                                         )
                    v.                   ) CIVIL ACTION FILE NO.
                                         )
                                         )
EQUIFAX INFORMATION                      )
SERVICES, LLC,                           )
                                         ) DEMAND FOR JURY TRIAL
TRANS UNION, LLC,                        )
                                         )
                                         )
BARCLAYS BANK DELAWARE,                  )
                                         )
DELTA COMMUNITY CREDIT                   )
                                         )
UNION,
DEPARTMENT STORES NATIONAL
BANK
              Defendant(s).
_______________________________
                                  COMPLAINT

      Plaintiff James Burress (“Plaintiff” or “Burress”) by and through his

attorneys, and for his Complaint against Defendant Equifax Information Services,

LLC (“Equifax”), Defendant Trans Union, LLC (“Trans Union”), Defendant

Barclays Bank Delaware (“Barclays”), Defendant Delta Community Credit Union

(“Delta), and Defendant Department Stores National Bank (“DSNB”) respectfully

sets forth, complains and alleges, upon information and belief, the following:


                                         1
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 2 of 40




                         JURISDICTION AND VENUE

1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

   well as 15 U.S.C. § 1681p et seq. The Court also has pendent jurisdiction

   over any State law claims in this action pursuant to 28 U.S.C. § 1367(a).

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

   being that the acts and transactions occurred here, Plaintiff resides here, and

   Defendants transact business here.

3. Plaintiff brings this action for damages and declaratory and injunctive relief

   arising from the Defendant’s violations of 15 U.S.C. § 1681 et seq.,

   commonly known as the Fair Credit Reporting Act (“FCRA”).



                                     PARTIES

4. Plaintiff is a resident of the State of Georgia, residing in the County of

   Fulton.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a


                                       2
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 3 of 40




   Georgia corporation and may be served with process upon Lisa Stockard,

   its registered agent for service of process, at 1550 Peachtree Street NW,

   Atlanta, GA 30309.

7. At all times material here to Equifax is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681(d) to third parties.

8. Defendant Trans Union, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business

   activities in this judicial district. Defendant Trans Union is a Delaware

   corporation registered to do business in the State of Georgia, and may be

   served with process upon Prentice-Hall Corporation System, its registered

   agent for service of process at 40 Technology Pkwy South, #300, Norcross,

   GA, 30092.

9. At all times material hereto, Trans Union is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681(d) to third parties.




                                      3
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 4 of 40




10.At all times material hereto, Trans Union disbursed such consumer reports

   to third parties under a contract for monetary compensation.

11. Defendant Barclays Bank Delaware is a person who furnishes information

   to consumer reporting agencies under 15 U.S.C. § 1681s-2, with an address

   for service at 125 S. West Street, Wilmington, DE, 19801.

12. Defendant Delta Community Credit Union is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2.

   Defendant Delta is a Georgia corporation and may be served with process

   upon Bob Manning, its registered agent for service of process, at 3250

   Riverwood Parkway Atlanta, GA 30339.

13.Defendant Department Stores National Bank is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2,

   with an address for service at 701 E 60th street, Sioux Falls, SD 57104.

                          FACTUAL ALLEGATIONS

14.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                      Barclays Bank Dispute and Violation




                                      4
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 5 of 40




15.On information and belief, on a date better known to Defendants

   Transunion and Equifax hereinafter (“the Bureaus”), the Bureaus prepared

   and issued credit reports concerning the Plaintiff that included inaccurate

   information relating a Barclays Bank account (account: 00023025573***).

16.The inaccurate information furnished by Defendant Barclays and published

   by the Bureaus is inaccurate because, although it has been charged off and

   no longer an active account, the tradeline still lists a balance for the past due

   line.

17.This past due balance reflects the amount that if paid would make the

   account current, when in reality even if paid in full the account can never

   become current again.

18.The Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.

19.Plaintiff notified the Bureaus that he disputed the accuracy of the

   information the Bureaus were reporting on or around April 27, 2020,

   specifically explaining in a letter that he was disputing the inaccurately

   listed past due balance amount.


                                       5
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 6 of 40




20.It is believed and therefore averred that the Bureaus notified Defendant

   Barclays of the Plaintiff’s dispute.

21.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Barclays failed to conduct a reasonable investigation and continued to

   report false and inaccurate adverse information on the consumer report of

   the Plaintiff with respect to the disputed account.

22.Had Barclays done a proper investigation it would have been revealed to

   Barclays that the account was charged off and should no longer carry a past

   due balance, rather just a total balance or charged off balance.

23.Furthermore, Defendant Barclays failed to continuously mark the account

   as disputed despite receiving notice of the Plaintiff’s dispute.

24.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

25.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct

   a reasonable investigation and failed to delete or correct the disputed trade

   line within 30 days of receiving Plaintiff’s dispute letter.


                                       6
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 7 of 40




26.Furthermore, The Bureaus failed to send the Plaintiff a formal reply to his

   dispute, as required under the law.

27.Notwithstanding Plaintiff’s efforts, Defendants continued to publish and

   disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

28.As of the date of the filing of this Complaint, Defendant Barclays continues

   to furnish credit data which is inaccurate and materially misleading, and the

   Bureaus reporting of the above-referenced trade line continues to be

   inaccurate and materially misleading.

29.As a result of Defendants’ failure to comply with the FCRA, Plaintiff has

   suffered a decreased credit score due to the inaccurate information on

   Plaintiff’s credit file.


                      Delta Community Dispute and Violation


30.On information and belief, on a date better known to the Bureaus prepared

   and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to Plaintiff’s Delta account (account

   #115687255****).




                                     7
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 8 of 40




31.The inaccurate information furnished by Defendant Delta and published by

   the Bureaus is inaccurate since although it has been charged off and no

   longer an active account, the tradeline still lists a balance for the past due

   line.

32.This past due balance reflects the amount that if paid would make the

   account current, when in reality even if paid in full the account can never

   become current again.

33.The Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.

34.Plaintiff notified the Bureaus that he disputed the accuracy of the

   information the Bureaus were reporting on or around April 27, 2020,

   specifically explaining in a letter that he was disputing the inaccurately

   listed past due balance amount.

35.It is believed and therefore averred that the Bureaus notified Defendant

   Delta of the Plaintiff’s dispute.

36.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Delta failed to conduct a reasonable investigation and continued to report


                                       8
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 9 of 40




   false and inaccurate adverse information on the consumer report of the

   Plaintiff with respect to the disputed accounts.

37.Had Delta done a proper investigation it would have been revealed to Delta

   that the account was charged off and should no longer carry a past due

   balance, rather just a total balance or charged off balance.

38.Furthermore, Defendant Delta failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.

39.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

40.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct

   a reasonable investigation and failed to delete or correct the disputed trade

   line within 30 days of receiving Plaintiff’s dispute letter.

41.Furthermore, The Bureaus failed to send the Plaintiff a formal reply to his

   dispute, as required under the law.




                                       9
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 10 of 40




42.Notwithstanding Plaintiff’s efforts, Defendants continued to publish and

   disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

43.As of the date of the filing of this Complaint, Defendant Delta continues to

   furnish credit data which is inaccurate and materially misleading, and the

   Bureaus reporting of the above-referenced trade line continues to be

   inaccurate and materially misleading.

44.As a result of Defendants’ failure to comply with the FCRA, Plaintiff has

   suffered a decreased credit score due to the inaccurate information on

   Plaintiff’s credit file.

             Department Stores National Bank Dispute and Violation


45.On information and belief, on a date better known to the Bureaus prepared

   and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to Plaintiff’s DSNB/Bloomingdales account (account

   #603534221230****).

46.The inaccurate information furnished by Defendant DSNB and published

   by the Bureaus is inaccurate since although it has been charged off and no




                                     10
  Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 11 of 40




      longer an active account, the tradeline still lists a balance for the past due

      line.


47.   This past due balance reflects the amount that if paid would make the

      account current, when in reality even if paid in full the account can never

      become current again.

48.The Bureaus have been reporting this inaccurate information through the

      issuance of false and inaccurate credit information and consumer reports

      that they have disseminated to various persons and credit grantors, both

      known and unknown.

49.Plaintiff notified the Bureaus that he disputed the accuracy of the

      information the Bureaus were reporting on or around April 27, 2020,

      specifically explaining in a letter that he was disputing the inaccurately

      listed past due balance amount.

50.It is believed and therefore averred that the Bureaus notified Defendant

      DSNB of the Plaintiff’s dispute.

51.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

      DSNB failed to conduct a reasonable investigation and continued to report




                                         11
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 12 of 40




   false and inaccurate adverse information on the consumer report of the

   Plaintiff with respect to the disputed accounts.

52.Had DSNB done a proper investigation it would have been revealed to

   DSNB that the account was charged off and should no longer carry a past

   due balance, rather just a total balance or charged off balance.

53.Furthermore, Defendant DSNB failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.

54.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

55.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct

   a reasonable investigation and failed to delete or correct the disputed trade

   line within 30 days of receiving Plaintiff’s dispute letter.

56.Furthermore, The Bureaus failed to send the Plaintiff a formal reply to his

   dispute, as required under the law.




                                      12
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 13 of 40




57.Notwithstanding Plaintiff’s efforts, Defendants continued to publish and

   disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

58.As of the date of the filing of this Complaint, Defendant DSNB continues to

   furnish credit data which is inaccurate and materially misleading, and the

   Bureaus reporting of the above-referenced trade line continues to be

   inaccurate and materially misleading.

59.As a result of Defendants’ failure to comply with the FCRA, Plaintiff has

   suffered a decreased credit score due to the inaccurate information on

   Plaintiff’s credit file.

                        FIRST CAUSE OF ACTION
               (Willful Violation of the FCRA as to Equifax)
60.Plaintiff incorporates by reference paragraphs 1-59 of this Complaint as

   though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

61.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

62.Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the



                                     13
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 14 of 40




  preparation of the credit report and credit files that Equifax maintained

  concerning the Plaintiff.

63.Equifax has willfully and recklessly failed to comply with the Act. The

  failure of Equifax to comply with the Act include but are not necessarily

  limited to the following:

        a) The failure to follow reasonable procedures to assure the maximum

           possible accuracy of the information reported;

        b) The failure to correct erroneous personal information regarding the

           Plaintiff after a reasonable request by the Plaintiff;

        c) The failure to remove and/or correct the inaccuracy and derogatory

           credit information after a reasonable request by the Plaintiff;

        d) The failure to promptly and adequately investigate information

           which Defendant Equifax had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

           report of the Plaintiff after being advised by the Plaintiff that the

           information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

           accuracy of the information;




                                     14
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 15 of 40




            g) The failure to promptly delete information that was found to be

                  inaccurate, or could not be verified, or that the source of information

                  had advised Equifax to delete;

            h) The failure to take adequate steps to verify information Equifax had

                  reason to believe was inaccurate before including it in the credit

                  report of the consumer.

   64.As a result of the conduct, action and inaction of Equifax, the Plaintiff

       suffered damage by loss of credit, loss of ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

   65.The conduct, action and inaction of Equifax was willful rendering Equifax

       liable for actual, statutory and punitive damages in an amount to be

       determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   66.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.


                                            15
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 16 of 40




                     SECOND CAUSE OF ACTION
            (Negligent Violation of the FCRA as to Equifax)
67.Plaintiff incorporates by reference paragraphs 1-59 of this Complaint as

   though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

68.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

69.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice

   of such inaccuracies and conducting reinvestigation and by failing to

   maintain reasonable procedures with which to verify the disputed

   information in the credit file of the Plaintiff.

70.Equifax has negligently failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the

   following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;



                                       16
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 17 of 40




        c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

        d) The failure to promptly and adequately investigate information

            which Defendant Equifax had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

        g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Equifax to delete;

        h) The failure to take adequate steps to verify information Equifax had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

71.As a result of the conduct, action and inaction of Equifax, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.


                                      17
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 18 of 40




   72.The conduct, action and inaction of Equifax was negligent, entitling the

       Plaintiff to damages under 15 U.S.C. § 1681o.

   73.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.



                          THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Trans Union)

   74.Plaintiff incorporates by reference paragraphs 1-59 of this Complaint as

       though fully stated herein with the same force and effect as if the same were

       set forth at length herein.

   75.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   76.Trans Union violated 15 U.S.C. § 1681e by failing to establish or to follow

       reasonable procedures to assure maximum possible accuracy in the




                                        18
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 19 of 40




   preparation of the credit report and credit files that Trans Union maintained

   concerning the Plaintiff.

77.Trans Union has willfully and recklessly failed to comply with the Act. The

   failure of Trans Union to comply with the Act include but are not necessarily

   limited to the following:

        a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

        b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

        c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

        d) The failure to promptly and adequately investigate information

            which Defendant Trans Union had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;




                                      19
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 20 of 40




            g) The failure to promptly delete information that was found to be

                inaccurate, or could not be verified, or that the source of information

                had advised Trans Union to delete;

            h) The failure to take adequate steps to verify information Trans Union

                had reason to believe was inaccurate before including it in the credit

                report of the consumer.

    78.As a result of the conduct, action and inaction of Trans Union, the Plaintiff

       suffered damage by loss of credit, loss of ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

    79.The conduct, action and inaction of Trans Union was willful rendering Trans

       Union liable for actual, statutory and punitive damages in an amount to be

       determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

    80.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Trans Union in an amount to be determined by the Court pursuant to 15

       U.S.C. § 1681n.

   WHEREFORE, Plaintiff, James Buress, an individual, demands judgment in his

favor against Defendant, Trans Union, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.


                                          20
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 21 of 40




                       FOURTH CAUSE OF ACTION
         (Negligent Violation of the FCRA as to Trans Union)
81.Plaintiff incorporates by reference paragraphs 1-59 of this Complaint as

   though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

82.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

83.Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice

   of such inaccuracies and conducting reinvestigation and by failing to

   maintain reasonable procedures with which to verify the disputed

   information in the credit file of the Plaintiff.

84.Trans Union has negligently failed to comply with the Act. The failure of

   Trans Union to comply with the Act include but are not necessarily limited

   to the following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;



                                       21
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 22 of 40




        c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

        d) The failure to promptly and adequately investigate information

            which Defendant Trans Union had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

        g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Trans Union to delete;

        h) The failure to take adequate steps to verify information Trans Union

            had reason to believe was inaccurate before including it in the credit

            report of the consumer.

85.As a result of the conduct, action and inaction of Trans Union, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.


                                      22
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 23 of 40




   86.The conduct, action and inaction of Trans Union was negligent, entitling the

       Plaintiff to damages under 15 U.S.C. § 1681o.

   87.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Trans Union in an amount to be determined by the Court pursuant to 15

       U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, James Buress, an individual, demands judgment in his

favor against Defendant, Trans Union, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.



                           FIFTH CAUSE OF ACTION
           (Willful Violation of the FCRA as to Defendant Barclays)
   88.Plaintiff incorporates by reference paragraphs 1-59 of this Complaint as

       though fully stated herein with the same force and effect as if the same were

       set forth at length herein.

   89.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   90.Pursuant to the Act, all person who furnished information to reporting

       agencies must participate in re-investigations conducted by the agencies




                                        23
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 24 of 40




   when consumers dispute the accuracy and completeness of information

   contained in a consumer credit report.

91.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

92.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the above listed above

   must report the results to other agencies which were supplied such

   information.

93.The Defendant Barclays violated 15 U.S.C. § 1681s-2 by the publishing of

   the Account Liability Representation; by failing to fully and improperly

   investigate the dispute of the Plaintiff with respect to the Account Liability

   Representation; by failing to review all relevant information regarding same

   by failing to correctly report results of an accurate investigation to the credit

   reporting agencies.




                                      24
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 25 of 40




   94.Specifically, the Defendant Barclays continued to report this account on the

       Plaintiff’s credit report without any change, after being notified of his dispute

       regarding the past due balance.

   95.Additionally, Defendant Barclays failed to continuously mark the account as

       disputed after receiving notice of the Plaintiff’s dispute.

   96.As a result of the conduct, action and inaction of the Defendant Barclays, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

       and benefit from credit, and the mental and emotional pain, anguish,

       humiliation and embarrassment of credit denials.

   97.The conduct, action and inaction of Defendant Barclays was willful,

       rendering Defendant Barclays liable for actual, statutory and punitive

       damages in an amount to be determined by a jury pursuant to 15 U.S.C.

       § 1681n.

   98.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Barclays in an amount to be determined by the Court pursuant to

       15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Barclays for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.


                                          25
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 26 of 40




                       SIXTH CAUSE OF ACTION
       (Negligent Violation of the FCRA as to Defendant Barclays)
99.Plaintiff incorporates by reference paragraphs 1-59 of this Complaint as

   though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

100.     This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

101.     Pursuant to the Act, all person who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies

   when consumers dispute the accuracy and completeness of information

   contained in a consumer credit report.

102.     Pursuant to the Act, a furnisher of disputed information is notified by

   the reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

103.     The results of the investigation must be reported to the agency and, if

   the investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the above-named



                                      26
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 27 of 40




  Defendant must report the results to other agencies which were supplied such

  information.

104.       Defendant Barclays is liable to the Plaintiff for failing to comply with

  the requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2.

105.       After receiving the Dispute Notices from Experian and Transunion,

  Defendant Barclays negligently failed to conduct its reinvestigation in good

  faith.

106.       A reasonable investigation would require a furnisher such as Defendant

  Barclays to consider and evaluate a specific dispute by the consumer, along

  with all other facts, evidence and materials provided by the agency to the

  furnisher.

107.       Had Defendant Barclays done a reasonable investigation it would have

  found that the past due balance was improper.

108.       Additionally, Defendant Barclays failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

109.       The conduct, action and inaction of Defendant Barclays was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.




                                       27
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 28 of 40




   110.     As a result of the conduct, action and inaction of the Defendant

       Barclays, the Plaintiff suffered damage for the loss of credit, loss of the

       ability to purchase and benefit from credit, and the mental and emotional

       pain, anguish, humiliation and embarrassment of credit denials.

   111.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

       from the Defendant Barclays in an amount to be determined by the Court

       pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Barclays, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.



                        SEVENTH CAUSE OF ACTION
             (Willful Violation of the FCRA as to Defendant Delta)
   112.     Plaintiff incorporates by reference paragraphs 1-59 of this Complaint

       as though fully stated herein with the same force and effect as if the same

       were set forth at length herein.

   113.     This is an action for willful violation of the Fair Credit Reporting Act

       U.S.C. § 1681 et seq.

   114.     Pursuant to the Act, all person who furnished information to reporting

       agencies must participate in re-investigations conducted by the agencies

                                          28
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 29 of 40




  when consumers dispute the accuracy and completeness of information

  contained in a consumer credit report.

115.   Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

116.   The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above listed above

  must report the results to other agencies which were supplied such

  information.

117.   The Defendant Delta violated 15 U.S.C. § 1681s-2 by the furnishing of

  the Account Liability Representation; by failing to fully and properly

  investigate the dispute of the Plaintiff with respect to the Account Liability

  Representation; by failing to review all relevant information regarding same

  by failing to correctly report results of an accurate investigation to the credit

  reporting agencies.




                                     29
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 30 of 40




   118.     Specifically, the Defendant Delta continued to report this account on

       the Plaintiff’s credit report without change, after being notified of his dispute

       regarding the past due balance.

   119.     Additionally, Defendant Delta failed to continuously mark the account

       as disputed despite receiving notice of the Plaintiff’s dispute.

   120.     As a result of the conduct, action and inaction of the Defendant Delta,

       the Plaintiff suffered damage for the loss of credit, loss of the ability to

       purchase and benefit from credit, and the mental and emotional pain, anguish,

       humiliation and embarrassment of credit denials.

   121.     The conduct, action and inaction of Defendant Delta was willful,

       rendering Defendant Delta liable for actual, statutory and punitive damages

       in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   122.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

       from Defendant Delta in an amount to be determined by the Court pursuant

       to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Delta for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.

                         EIGHTH CAUSE OF ACTION


                                          30
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 31 of 40




       (Negligent Violation of the FCRA as to Defendant Delta)
123.    Plaintiff incorporates by reference paragraphs 1-59 of this Complaint

  as though fully stated herein with the same force and effect as if the same

  were set forth at length herein.

124.    This is an action for negligent violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

125.    Pursuant to the Act, all person who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies

  when consumers dispute the accuracy and completeness of information

  contained in a consumer credit report.

126.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

127.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named




                                     31
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 32 of 40




  Defendant must report the results to other agencies which were supplied such

  information.

128.   Defendant Delta is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2.

129.   After receiving the Dispute Notices from the Credit Bureaus, Defendant

  Delta negligently failed to conduct its reinvestigation in good faith.

130.   A reasonable investigation would require a furnisher such as Defendant

  Delta to consider and evaluate a specific dispute by the consumer, along with

  all other facts, evidence and materials provided by the agency to the

  furnisher.

131.   Had Defendant Delta done a reasonable investigation it would have

  found that the past due balance listed was not proper.

132.   Additionally, Defendant Delta failed to continuously mark the account

  as disputed despite receiving notice of the Plaintiff’s dispute.

133.   The conduct, action and inaction of Defendant Delta was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

134.   As a result of the conduct, action and inaction of the Defendant Delta,

  the Plaintiff suffered damage for the loss of credit, loss of the ability to


                                     32
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 33 of 40




       purchase and benefit from credit, and the mental and emotional pain, anguish,

       humiliation and embarrassment of credit denials.

   135.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

       from the Defendant Delta in an amount to be determined by the Court

       pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Delta, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.

                            NINTH CAUSE OF ACTION

            (Willful Violation of the FCRA as to Defendant DSNB)
   136.     Plaintiff incorporates by reference paragraphs 1-59 of this Complaint

       as though fully stated herein with the same force and effect as if the same

       were set forth at length herein.

   137.     This is an action for willful violation of the Fair Credit Reporting Act

       U.S.C. § 1681 et seq.

   138.     Pursuant to the Act, all person who furnished information to reporting

       agencies must participate in re-investigations conducted by the agencies

       when consumers dispute the accuracy and completeness of information

       contained in a consumer credit report.



                                          33
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 34 of 40




139.   Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

140.   The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above listed above

  must report the results to other agencies which were supplied such

  information.

141.   The Defendant DSNB violated 15 U.S.C. § 1681s-2 by the furnishing

  of the Account Liability Representation; by failing to fully and properly

  investigate the dispute of the Plaintiff with respect to the Account Liability

  Representation; by failing to review all relevant information regarding same

  by failing to correctly report results of an accurate investigation to the credit

  reporting agencies.

142.   Specifically, the Defendant DSNB continued to report this account on

  the Plaintiff’s credit report without change, after being notified of his dispute

  regarding the past due balance.


                                     34
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 35 of 40




   143.     Additionally, Defendant DSNB failed to continuously mark the account

       as disputed despite receiving notice of the Plaintiff’s dispute.

   144.     As a result of the conduct, action and inaction of the Defendant DSNB

       the Plaintiff suffered damage for the loss of credit, loss of the ability to

       purchase and benefit from credit, and the mental and emotional pain, anguish,

       humiliation and embarrassment of credit denials.

   145.     The conduct, action and inaction of Defendant DSNB was willful,

       rendering Defendant DSNB liable for actual, statutory and punitive damages

       in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   146.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

       from Defendant DSNB in an amount to be determined by the Court pursuant

       to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant DSNB for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.

                          TENTH CAUSE OF ACTION
           (Negligent Violation of the FCRA as to Defendant DSNB)




                                          35
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 36 of 40




147.   Plaintiff incorporates by reference paragraphs 1-59 of this Complaint

  as though fully stated herein with the same force and effect as if the same

  were set forth at length herein.

148.   This is an action for negligent violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

149.   Pursuant to the Act, all person who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies

  when consumers dispute the accuracy and completeness of information

  contained in a consumer credit report.

150.   Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

151.   The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.


                                     36
 Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 37 of 40




152.   Defendant DSNB is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2.

153.   After receiving the Dispute Notices from the Credit Bureaus, Defendant

  DSNB negligently failed to conduct its reinvestigation in good faith.

154.   A reasonable investigation would require a furnisher such as Defendant

  DSNB to consider and evaluate a specific dispute by the consumer, along

  with all other facts, evidence and materials provided by the agency to the

  furnisher.

155.   Had Defendant DSNB done a reasonable investigation it would have

  found that the past due balance listed was not proper.

156.   Additionally, Defendant DSNB failed to continuously mark the account

  as disputed despite receiving notice of the Plaintiff’s dispute.

157.   The conduct, action and inaction of Defendant DSNB was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

158.   As a result of the conduct, action and inaction of the Defendant DSNB,

  the Plaintiff suffered damage for the loss of credit, loss of the ability to

  purchase and benefit from credit, and the mental and emotional pain, anguish,

  humiliation and embarrassment of credit denials.


                                     37
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 38 of 40




   159.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees

       from the Defendant DSNB in an amount to be determined by the Court

       pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Delta, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.



                            DEMAND FOR TRIAL BY JURY

   160.       Plaintiff demands and hereby respectfully requests a trial by jury for

       all claims and issues this complaint to which Plaintiff is or may be entitled

       to a jury trial.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment from the Defendants as

follows:

           a. For actual damages provided and pursuant to 15 U.S.C. § 1681(o)(a)

              be awarded for each negligent violation as alleged herein;

           b. For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

           c. For statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);




                                          38
     Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 39 of 40




         d. For statutory damages provided and pursuant to 15 U.S.C. §

            1640(a)(2);

         e. For Punitive damages provided and pursuant to 15 U.S.C. §

            1681n(a)(2);

         f. For attorney fees and costs provided and pursuant to 15 U.S.C. §

            1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

         g. For any such other and further relief, as well as further costs, expenses

            and disbursements of this action as this Court may deem just and

            proper.

Dated:      August 28, 2020                         Respectfully Submitted,

                                                    s/ Misty Oaks Paxton
                                                    Misty Oaks Paxton, Esq.
                                                    3895 Brookgreen Point
                                                    Decatur, GA, 30034
                                                    Phone: (404) 725-5697
                                                    Fax: (775) 320-3698
                                                    attyoaks@yahoo.com

                                                    s/ Nakicha Joseph
                                                    Nakicha Joseph, Esq.
                                                    Stein Saks, PLLC
                                                    NJB#: 296572020
                                                    285 Passaic Street
                                                    Hackensack, NJ, 07601
                                                    Phone: (201)-282-6500
                                                    Fax: (201)-282-6501
                                                    njoseph@steinsakslegal.com


                                         39
Case 1:20-cv-03644-CC-WEJ Document 1 Filed 09/02/20 Page 40 of 40




                                         Pro Hac Vice Pending

                                         Attorneys for Plaintiff




                               40
